DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third metal layer being disposed in the low –acoustic-velocity portion of claims 9 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-3 and 7, there are multiple references to “first end portion” and “second end portion” with respect to the multiple metal layers. This results in uses of the terms “first end portion” and “second end portion” later in the claims unclear, as it is unclear which of the first and second end portions applicant intends to refer.
With respect to claims 2-10, these claims are dependent on claim 1 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (US 2004/0070313).
With respect to claim 1, Furukawa et al. discloses an acoustic wave device (Abstract) comprising: a piezoelectric body (Paragraph 12; item 1); and an IDT electrode (Paragraph 39; items 2 and 3) directly or indirectly disposed on the piezoelectric body (Fig 1); wherein the IDT electrode includes a first metal layer (item 3, bottom), a second metal layer (item 2, middle) disposed on the first metal layer (Fig 1), and a third metal layer (item 3, top) disposed on the second metal layer (Fig 1); the first metal layer includes a side surface that connects a surface of the first metal layer adjacent to the piezoelectric body to a surface of the first metal layer adjacent to the second metal layer (Fig 1); the side surface of the first metal layer includes a first end portion, the first end portion being an end portion adjacent to the second metal layer (Fig 1); the second metal layer includes a side surface that connects a surface of the second metal layer adjacent to the first metal layer to a surface of the second metal layer adjacent to the third metal layer (Fig 1); the third metal layer includes a side surface that connects a surface of the third metal layer adjacent to the second metal layer to a surface of the third metal layer opposite the second metal layer (Fig 1); the side surface of the third metal layer includes a second end portion, the second end portion being an end portion adjacent to the second metal layer (Fig 1); and in at least a portion of the IDT electrode, a creepage distance extending from the first end portion to the second end portion via the side surface of the second metal layer is longer than a distance between the first end portion and the second end portion (Fig 2, wherein the 
With respect to claim 2, Furukawa et al. discloses the acoustic wave device according to Claim 1, wherein throughout an outer periphery of the third metal layer in plan view, the creepage distance extending from the first end portion to the second end portion via the side surface of the second metal layer is longer than the distance between the first end portion and the second end portion (Fig 1, wherein the right angle portion of the second metal layer (creepage distance) is longer than the distance from the first end portion to the second end portion)
With respect to claim 3, Furukawa et al. discloses the acoustic wave device according to Claim 1, wherein the side surface of the second metal layer is located outside the second end portion in plan view (Fig 1, wherein the right angle portion extends outside the second end portion), and the surface of the second metal layer adjacent to the first metal layer includes a noncontact portion not in contact with the first metal layer (Fig 1, wherein the right angle portion is a non-contact portion).
With respect to claim 4, Furukawa et al. discloses the acoustic wave device according to Claim 3, wherein a direction in which the noncontact portion extends intersects a direction in which a principal surface of the piezoelectric body extends (Fig 10, wherein the vertical portion of the right angle non-contact portion intersects the principal surface).
With respect to claim 10, Furukawa et al. discloses the acoustic wave device according to Claim 1, further comprising a dielectric film (Fig 5, item 15) disposed on a principal surface of the piezoelectric body to cover the IDT electrode (Fig 5).
With respect to claim 11, Furukawa et al. discloses an acoustic wave device (Abstract) comprising: a piezoelectric body (Paragraph 12; item 11); and an IDT electrode (Paragraph 39; items 12, 13, 16) disposed on the piezoelectric body (Fig 9); wherein the IDT electrode includes a first metal layer (item 13, bottom) disposed adjacent to the piezoelectric body (Fig 9), a second metal layer (item 16) disposed on the first metal layer (Fig 9), and a third metal layer (item 13, top) disposed on the second metal layer (Fig 9); the second metal layer includes an overhanging portion projecting outward from an outer edge of the first metal layer (Fig \9); and the overhanging portion extends in a direction away from the piezoelectric body, or extends parallel or substantially parallel to a direction in which a principal surface of the piezoelectric body extends (Fig 9).
With respect to claim 18, Furukawa et al. discloses the acoustic wave device according to Claim 11, wherein the overhanging portion extends parallel or substantially parallel to a direction in which a principal surface of the piezoelectric body extends (Fig 9).
With respect to claim 19, Furukawa et al. discloses the acoustic wave device according to Claim 11, wherein the overhanging portion has a frame-shaped structure in plan view as seen from the third metal layer (Fig 9, wherein the overhanging portion corresponds to the “frame-shaped structure”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. in view of Sakaguchi et al. (US 2013/0207514).
With respect to claim 5, Furukawa et al. discloses the acoustic wave device according to Claim 4.
Furukawa et al. does not disclose that the noncontact portion extends farther from the piezoelectric body with decreasing distance to the side surface of the second metal layer.
Sakaguchi et al. teaches a piezoelectric SAW device in which the noncontact portion extends farther from the piezoelectric body with decreasing distance to the side surface of the second metal layer (Fig 2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDTs extending away, as taught by Sakaguchi et al., with the SAW device of Furukawa et al. for the benefit of providing reduced diffusion (Paragraph 44 of Sakaguchi et al.).
With respect to claims 9 and 15, Furukawa et al. discloses the acoustic wave device according to Claims 1 and 11.
Furukawa et al. does not disclose that the IDT electrode includes first and second busbars arranged opposite to each other, a plurality of first electrode fingers each connected at one end thereof to the first busbar, and a plurality of second electrode fingers interdigitated with the plurality of first electrode fingers and each connected at one end thereof to the second busbar; in the IDT electrode, a region where the first and second electrode fingers overlap as viewed in an elastic wave 
Sakaguchi et al. teaches a surface acoustic wave device in which the IDT electrode includes first and second busbars arranged opposite to each other (Fig 1), a plurality of first electrode fingers each connected at one end thereof to the first busbar, and a plurality of second electrode fingers interdigitated with the plurality of first electrode fingers and each connected at one end thereof to the second busbar (Fig 1); in the IDT electrode, a region where the first and second electrode fingers overlap as viewed in an elastic wave propagation direction is an overlap region (Fig 1); the overlap region includes a central area where an acoustic velocity of elastic waves is relatively high (Fig 1, this is inherent to the arrangement of the IDT electrode fingers), and low-acoustic- velocity portions where the acoustic velocity is lower than in the central area (Fig 1, this is inherent to the arrangement of the IDT electrode fingers), the low-acoustic-velocity portions being disposed at both ends of the central area in a direction in which the electrode fingers extend (Fig 1, this is inherent to the arrangement of the IDT electrode fingers). In combination with Furukawa et al., the third metal layer is disposed in the low-acoustic- velocity portions (Fig 1 of Furukawa et al., wherein the third metal layer is disposed on the entirety of the IDT electrode).

With respect to claim 17, Furukawa et al. discloses the acoustic wave device according to Claim 11.
Furukawa et al. does not disclose that the overhanging portion extends in a direction away from the piezoelectric body
Sakaguchi et al. teaches a piezoelectric SAW device in which the overhanging portion extends in a direction away from the piezoelectric body (Fig 2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDTs extending away, as taught by Sakaguchi et al., with the SAW device of Furukawa et al. for the benefit of providing reduced diffusion (Paragraph 44 of Sakaguchi et al.).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the second metal layer includes a first barrier layer disposed on the first metal layer and a second barrier layer .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837